         Case 20-10343-LSS        Doc 5776      Filed 07/27/21    Page 1 of 2
                                                                            Louis J. Rizzo
                                                                            Managing Partner

                                                                            lrizzo@regerlaw.com

                                                                            1521 Concord Pike, Suite 305
                                                                            Brandywine Plaza West
                                                                            Wilmington, DE 19803


                                                                             Main: 302.477.7100
                                                                             Direct: 215.495.6507
                                                                             Fax:    302.652.3620




July 27, 2021

VIA CM/ECF

The Honorable Chief Judge Laurie Selber Silverstein
U.S. Bankruptcy Court
824 North Market Street
6th Floor, Courtroom #2
Wilmington, DE 19801

       Re:      In re: Boy Scouts of America
                Chapter 11 Case No. 20-10343-LSS


Dear Judge Silverstein,

       On July 23, certain insurers (the “Moving Insurers”) filed their (i) Motion to
Compel and for Additional Relief and in the Alternative Motion in Limine and (ii) Motion
to Shorten (together, the “Discovery Motions”) [Docket Nos. 5729-5731]. This letter
respectfully requests that the Court schedule a hearing as soon as practicable on the
Discovery Motions.

        The Debtors’ response to the Discovery Motions confirms what the Moving
Insurers have been saying for weeks and what the Debtors now apparently concede:
they did not comply with their discovery obligations when they made their document
productions ahead of depositions. In a belated attempt to backfill the record ahead of a
July 29 hearing on the RSA Motion, at 11:45 p.m. Sunday night, the Debtors produced
certain reports prepared by their financial advisor, Alvarez & Marsal, with a few less
redactions (conceding that the prior redactions were improper), and more than 24 hours
after the Debtors said they would produce these materials. Then, at about 5:00 p.m.
Monday afternoon, the Debtors (a) filed a declaration for a new witness (Devang Desai),
after refusing all weekend to divulge to the Moving Insurers what the substance of Mr.
Desai’s testimony would be, and (b) supplemented Mr. Whittman’s testimony with a new
11-page declaration after his deposition, despite never disclosing to the Moving Insurers
that the Debtors intended to do so. And yet the Debtors intend to produce Mr. Desai for
a deposition on Wednesday, the day before the hearing is scheduled to start and little
more than a day after receiving his declaration. Nor have the Debtors offered to reopen
Mr. Whittman’s deposition or the depositions of Messers. Ownby and Mosby, both of
whom were given blanket instructions not to testify about topics the Debtors are now
trying to put before the Court at the eleventh hour.



      PENNSYLVANIA     |   DELAWARE   |   NEW JERSEY   |   MARYLAND |   NEW YORK
          Case 20-10343-LSS         Doc 5776      Filed 07/27/21     Page 2 of 2
Re: In re: Boy Scouts of America
Chapter 11 Case No. 20-10343-LSS
July 27, 2021
Page 2


          Contrary to the Debtors’ assertion, the Discovery Motions are not moot. It was
not until 12:30 a.m. Tuesday morning that the Debtors finally produced materials with
fewer redactions (again, conceding that the prior materials were improperly withheld),
contradicting the statement in their opposition to the Discovery Motions filed eight hours
earlier (Docket No. 5767, at p.20) that they had already “produced further un-redacted
board minutes, including authorizing minutes and board resolutions.” Moreover, even if
they had timely produced the documents they promised the Court they would produce
weeks ago, nothing in the Debtors’ belated efforts to comply with their discovery
obligations remedies the myriad instructions not to answer that were given to their
witnesses, essentially depriving the Moving Insurers of deposition testimony on a host of
critical issues. That the Debtors intend to offer at this juncture new written testimony for
Mr. Whittman (12 days after his deposition) and the testimony of a previously-
undisclosed witness only compounds the prejudice to the Moving Insurers. Simply put,
the Debtors appear to have realized after the depositions concluded that the record does
not support RSA approval, so they now seek to buttress the record while prejudicing any
objections. They should not be permitted to do so. See In re Total Fin. Inv., Inc., No. 19
B 03734, 2019 WL 2432089 *3 n.4 (Bankr. N.D. Ill. Jun. 11, 2019) (“Bankruptcy Rule
9013 provides that any party seeking relief from the court must file a motion setting forth
the basis for the relief sought . . . . A party may not raise new matters in reply to support
its motion or objection.”).

       Accordingly, the Moving Insurers respectfully request that the Court schedule a
hearing on the Discovery Motions/Motions in Limine at its earliest convenience so that
the parties can have appropriate guidance ahead of the RSA hearing, currently
scheduled for July 29.


                                              Very truly yours,

                                              Reger Rizzo & Darnall LLP

                                              /s/ Louis J. Rizzo

                                              Louis J. Rizzo


LJR/mdh
cc:   All Counsel of Record via CM/ECF
